Title: From George Washington to Thomas Cartwright, 5 February 1781
From: Washington, George
To: Cartwright, Thomas


                        
                             5 February 1781
                        
                        Major Thomas Cartwright, Aid De Camp to Major General Heath, having sollocited permission, to retire from the
                            Army, is hereby honorably discharged from the Service of the United States. Given Under My hand at Head Quarters New
                            Windsor this 5th day of Febry 1781.

                    